Citation Nr: 0708240	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-31 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an ear condition. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for arthritis in 
multiple joints.

4.  Entitlement to service connection for a skin condition.  

5.  Entitlement to service connection for anemia.  

6.  Entitlement to service connection for hemorrhoids.  

7.  Entitlement to service connection for headaches, claimed 
as secondary to post-traumatic stress disorder (PTSD).  

8.  Entitlement to service connection for a gastrointestinal 
(GI) condition, claimed as secondary to PTSD. 

9.  Entitlement to peripheral neuropathy, claimed as 
secondary to diabetes mellitus.  

10.  Entitlement to service connection for carpal tunnel 
syndrome (CTS), claimed as secondary to diabetes mellitus.  

11.  Entitlement to service connection for peripheral 
vascular disease, claimed as secondary to diabetes mellitus.  

12.  Entitlement to an initial compensable disability 
evaluation for erectile dysfunction.  

13.  Entitlement to an initial compensable disability 
evaluation for glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to November 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2006).

The Board must note that it appears the veteran may be 
raising additional issues, though this is unclear.  The Board 
may not entertain an application for review on appeal unless 
it conforms to the law under 38 U.S.C.A. § 7108.  The RO has 
not fully adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  
Further, the veteran is already receiving a 100 percent 
evaluation for PTSD, and he may wish to consider the fact 
that he is already at a 100 percent evaluation before filing 
any additional claims.  In any event, the RO should request 
the veteran to clearly indicate what additional claims, if 
any, he wishes to pursue.  The RO should then take 
appropriate action to adjudicate these claims, if any.  In 
any event, no other issue is before the Board at this time.


FINDINGS OF FACT

1.  The veteran's ear condition, tinnitus, arthritis, skin 
condition, anemia, and hemorrhoids were not caused by his 
active military service from December 1964 to November 1966.

2.  The veteran's headaches, GI condition, CTS, and 
peripheral vascular disease were not caused by his service-
connected disabilities or by his active military service from 
December 1964 to November 1966.

3.  The veteran's peripheral neuropathy was caused by his 
service-connected diabetes mellitus.  

4.  The competent medical evidence does not demonstrate that 
the veteran's erectile dysfunction is accompanied by a 
deformity of the penis.

5.  There is no medical evidence that the veteran's visual 
acuity or visual fields are impaired.  


CONCLUSIONS OF LAW

1.  Service connection for an ear condition, tinnitus, 
arthritis, skin condition, anemia, hemorrhoids, headaches, GI 
condition, CTS, and peripheral vascular disease is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006). 

2.  Service connection for peripheral vascular disease, 
secondary to diabetes mellitus is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006). 

3.  The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.115b, Diagnostic 
Code (DC) 7522 (2006).

4.  The criteria for a compensable rating for glaucoma have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.84a, DC 6013 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran's medical records show 
diagnoses of all conditions for which he claims service-
connection.  Therefore, he has disabilities for VA purposes.  

The veteran's service medical records (SMRs) are completely 
negative for any diagnosis of or treatment for any of the 
conditions for which he claims service connection.  The 
veteran's post-service medical records do not provide a link 
between any of the claimed disorders and the veteran's period 
of active service.  In addition, the claimed disorders did 
not become manifest during any applicable presumptive 
periods.  Therefore, service connection cannot be established 
on a direct basis for any of the claimed conditions.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must find that the post-service 
treatment records, indicating disorders that began well after 
service with no connection to service, provides additional 
evidence against this claim. 

In addition, there is no medical evidence of record to show 
that the veteran's headaches, gastrointestinal condition, 
CTS, and peripheral vascular disease were caused by his 
service-connected PTSD or diabetes mellitus.  

In October 2002, the veteran underwent a VA examination for 
the claimed conditions.  The examiner concluded that the 
veteran's headaches appeared to be multifactorial, including 
headaches related to sinus and ear problems, as well as 
emotional stress.  The examiner did not find that the 
veteran's headaches were caused by his service-connected 
PTSD, providing evidence against this claim.   

With regard to the veteran's GI condition, the examiner 
stated that he was aware of the relation between psychiatric 
disorders such as PTSD and irritable bowel syndrome and the 
possibility of chronic constipation.  However, the veteran 
did not report chronic constipation.  He reported his GI 
condition as chronic diarrhea, which the examiner concluded 
had an uncertain etiology.  The examiner stated that the 
veteran's GI condition could be a result of irritable bowel 
syndrome, a side effect of medication, secondary to a post-
service bowel resection surgery, or "especially with his HIV 
positive status, it could be infections in origin."  

In August 2001, the veteran underwent a VA diabetes 
examination.  The examiner did not find that the veteran's 
CTS was caused by his diabetes.  

In March 2002, the veteran underwent a VA heart examination, 
at which the examiner concluded that it was "unlikely" that 
the veteran's peripheral vascular disease was related to 
diabetes mellitus.  

The Board finds that the examinations cited above are 
entitled to great probative weight and that they provide 
negative evidence against the veteran's claims.  There is no 
medical evidence to support the veteran's claims by showing 
that his headaches, GI condition, CTS, or peripheral vascular 
disease were caused by his service-connected PTSD or diabetes 
mellitus and significant evidence against this finding.  The 
Board finds that the preponderance of the evidence is against 
direct and secondary service connection for the claimed 
conditions.  38 U.S.C.A. § 5107(b).   The claims are denied.  

With regard to the veteran's claim for service connection for 
peripheral neuropathy secondary to service-connected diabetes 
mellitus, the Board finds that the medical evidence of record 
supports the veteran's claim.  

November 2003, August 2002, and August 2002 VA treatment and 
examination reports stated that the veteran's peripheral 
neuropathy was not related to the veteran's HIV medications 
because the veteran's symptoms existed prior to his use of 
the medications.  The physicians concluded that the veteran's 
peripheral neuropathy was secondary to diabetes mellitus.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Based on the above, the Board finds that the evidence 
supports service connection for peripheral neuropathy 
secondary to diabetes mellitus.  The appeal is granted.  

Increased evaluation claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected erectile dysfunction, currently 
assigned a noncompensable rating under DC 7522, penis 
deformity with loss of erectile power.  38 C.F.R. § 4.115b.  

Deformity of the penis with erectile dysfunction warrants a 
20 percent evaluation, the only available rating under DC 
7522.  38 C.F.R. § 4.115b.  While VA treatment records and 
examination reports do show that the veteran has erectile 
dysfunction, for which he has received medical treatment, 
there is simply no indication in the competent medical 
evidence that he has any deformity of the penis.  His October 
2002 VA genitourinary examination report showed that the 
veteran's penis was normal, providing highly probative 
evidence against this claim. 

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's erectile dysfunction 
does not more closely approximate a 20 percent rating because 
he does not have a penile deformity.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

The veteran also asserts that he is entitled to an initial 
compensable disability evaluation for glaucoma.  He is 
currently assigned a noncompensable rating under DC 6013, 
glaucoma.  38 C.F.R. § 4.84a, DC 6013.  Under DC 6013, the 
minimum available rating is 10 percent, and the rater is 
instructed to rate glaucoma based upon impairment of visual 
acuity or field loss.  

VA records show that the veteran has Fuch's endothelial 
dystrophy, a glaucoma-related eye condition.  VA treatment 
records show that the veteran complained of blurry vision, 
but the medical evidence shows that his vision is corrected 
(with glasses) to 20/20.  Simply stated, the post-service 
medical record provides evidence against this claim.  
Therefore, a noncompensable evaluation is warranted.  
Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's glaucoma does not more 
closely approximate a compensable rating.  38 C.F.R.  § 4.7.  
The preponderance of the evidence against this claim.  
38 C.F.R. § 4.3.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for compensable 
evaluations for erectile dysfunction or glaucoma have not 
been met at any time to warrant staged ratings.  Simply 
stated, the Board does not find evidence that the veteran's 
disability evaluations should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran filed his 
claims to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  The veteran is already receiving a 100 
percent evaluation for PTSD.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to compensable ratings for erectile dysfunction or glaucoma.  
38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2002, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the October 2002 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claims.  

With regards to the claim for peripheral neuropathy that is 
being granted, the RO will be responsible for addressing any 
notice defect with respect to the effective date element when 
effectuating the award.  


With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for an ear condition is denied.  

Service connection for tinnitus is denied.  

Service connection for arthritis is denied.  

Service connection for a skin condition is denied.  

Service connection for anemia is denied.  

Service connection for hemorrhoids is denied.  

Service connection for headaches is denied.  

Service connection for a GI condition is denied.  

Service connection for CTS is denied.  

Service connection for peripheral vascular disease is denied.  

Service connection for peripheral neuropathy secondary to 
diabetes mellitus is granted.  

An increased rating for erectile dysfunction is denied.  

An increased rating for glaucoma is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


